Stuart, J.
Several errors are assigned, but in argument all of them seem to be abandoned but one. That relates to a question of evideneel
"When the plaip-tifF closed, the defendant introduced one Kepler. But the bill of exceptions does not disclose what this witness testified; nor does the record purport to contain all the evidence. It simply says *315Kepler was examined as a witness in behalf of the defense. On the cross-examination a conversation between him and one Fostep was called out. All we learn is, that “the conversation related to the subject-matter of the suit.” Foster was-'then called, more, it would seem, to give fuller details of that conversation, than to contradict Kepler. To this the defendant excepted, &e.
C. H. Test, J. M. Wilson, and J. B. Julian, for the appellant.
O. P. Morton, J. S. Newman, and J. P. Siddall, for the appellee (1).
Held, that to contradict a witness with a view to impeach his credibility, the proper foundation, by examining Kepler and calling his attention to the time, place, person, and circumstances, must first be laid. Doe v. Reagan, 5 Blackf. 217, and the authorities cited, and note.
Held, further, that as the evidence is not all in the record, and there is no special case made and reserved under the 347th section, 2 E. S. p. 116, the record presents no question for our consideration.

Per Curiam.

The judgment is affirmed with costs.